Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Jong H. Park (Registration No. 60,953) on June 17, 2021.

Please amend the claims as follows:


1. (Currently amended)  An apparatus for integrating and executing a plurality of messengers in an electronic device, the apparatus comprising:
	a communication unit configured to communicate with messenger servers and other electronic devices;
	a display unit configured to integrate and display a plurality of messengers on one screen;

	a controller configured to register at least two or more messenger applications selected by a user in the integrated messenger application and provide a messenger list to the plurality of registered messenger applications ,
	wherein the storage unit stores user accounts and user authentication information of each registered messenger, and when lockout of the integrated messenger application is set, and if executing the integrated messenger application, the controller releases the lockout setting of each messenger; and
the controller is configured to: 
display account information of the integrated messenger application and each account information of the registered messengers of the user on one screen in a list form in response to a menu button selection from the user; 
provide an add account button for adding the account information to the screen displayed in the list form; 
when selecting the add account button, provide a user authentication information inputting environment for inputting user authentication information for each messenger; and  when inputting the user authentication information, perform a user authentication based on the input user authentication information to set the integrated messenger application in a state of executing each messenger without an additional authentication process therein.


	an application registration unit configured to register at least two or more messenger applications in the integrated messenger application in response to a user request;
	an application interworking unit configured to execute the at least two or more registered messenger applications in conjunction with the integrated messenger application in an execution screen of the integrated messenger application; and
	an integration arranging unit configured to display a chat list generated through the at least two or more registered messenger applications according to a message reception sequence regardless of types of the messengers.
	
	3. (canceled)

	4. (canceled)

	5. (original) The apparatus according to claim 1, wherein the storage unit stores files received through the plurality of registered messengers together with messenger information, and
	the controller provides an option to display the received files in one list regardless of types of the messengers.
	

	
	7. (original) The apparatus according to claim 1, wherein the controller is configured to: 
display the messenger list; 
simultaneously display the number of unread messages received through the messenger in an area in which the messenger list is displayed; and 
determine a display priority in proportion to the number of the unread messages.
	
	8. (original) The apparatus according to claim 1, wherein the controller is configured to: 
display a plurality of chat windows performed through various messenger applications on one screen in a list form in an execution screen of the integrated messenger application; and 
simultaneously display information on types of the messengers and chat partners in the list.
	
	9. (original) The apparatus according to claim 1, wherein the controller is configured to: display an input window for receiving search target information including 
	
	10. (original) The apparatus according to claim 1, wherein the controller is configured to: 
receive the information on the search target for searching for a target previously registered as a friend; and 
when performing the search, display a name of a messenger in which the search target is registered, the search target, and the performed chat list for each type of messenger.
	
	11. (original) The apparatus according to claim 1, wherein, when a message transmission target is determined by information including at least one of a telephone number, an ID, a name, and an e-mail address after creating a new message, the controller controls the integrated messenger application so as to transmit the message to any one of a messenger most recently performing a chat with the transmission target, and a messenger most frequently performing a chat with the transmission target.
	
12. (Currently amended) A method for integrating and executing a plurality of messengers using messenger applications in an electronic device, the method comprising:
	executing an integrated messenger application;
	detecting a user request for adding a messenger in the integrated messenger application;
	displaying a download screen of additionally available messengers;
	when the selected messenger is installed in advance, immediately registering the messenger in the integrated messenger application, and when the selected messenger is not installed, installing the messenger and then registering in the integrated messenger application;
	displaying at least two or more messengers whose registration is completed in a list; and
	selecting one of the at least two or more messengers displayed in the list to perform a function of the messenger,
	wherein user accounts and user authentication information of each registered messenger is stored in a storage unit of , and 	when lockout of the integrated messenger application is set, and if executing the integrated messenger application, the lockout setting of each messenger is released; and account information of the integrated messenger application and each account information of the registered messengers of the user is displayed on one screen in a list form in response to a menu button selection from the user; 
an add account button is provided for adding the account information to the screen displayed in the list form; when the add account button is selected, a user authentication information inputting environment for inputting user authentication information for each messenger is provided; and 
when inputting the user authentication information, a user authentication is performed based on the input user authentication information to set the integrated messenger application in a state of executing each messenger without an additional authentication process therein.


The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. 10,156,966, discloses a device, method and graphical user interface for presenting and installing applications.

Mahaffey et al U.S. Patent Pub. No. 20140201681, discloses a managing applications and displaying icons on a mobile device and altering the display of an application icon based on usage of the application and a context of the mobile device. 




REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 5,6,7,8,9,10 and 12 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ selecting one of the at least two or more messengers displayed in the list to perform a function of the messenger, 	wherein user accounts and user authentication information of each registered messenger is stored in a storage unit of , and 	when lockout of the integrated messenger application is set, and if executing the integrated messenger application, the lockout setting of each messenger is released; and account information of the integrated messenger application and each account information of the registered messengers of the user is displayed on one screen in a list form in response to a menu button selection from the user; an add account button is provided for adding the account information to the screen displayed in the list form; when the add account button is selected, a user authentication information inputting environment for inputting user authentication information for each messenger is provided; and 
when inputting the user authentication information, a user authentication is performed based on the input user authentication information to set the integrated messenger application in a state of executing each messenger without an additional authentication process therein”. These limitations, taken in context of the entire claims are allowable over prior art of record. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARGON N NANO/          Primary Examiner, Art Unit 2457